Citation Nr: 0117297	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include 
bilateral pes planus with hallux valgus, evaluated as 50 
percent disabling; and esophageal stricture and a hiatal 
hernia, evaluated as 30 percent disabling.

3.  The evidence of record does not indicate that the 
veteran's service-connected disabilities, in and of 
themselves, render him unable to obtain or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations addressing his service-connected 
disabilities, and there is no indication of missing medical 
records that pertain to these disabilities.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in the 
March 1999 Statement of the Case.  Given that the actions by 
the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

The veteran's service-connected disabilities in this case 
include bilateral pes planus with hallux valgus, evaluated as 
50 percent disabling; and esophageal stricture and a hiatal 
hernia, evaluated as 30 percent disabling.  The combined 
rating for these disabilities is 70 percent.  See 38 C.F.R. 
§ 4.25 (2000).  As such, the Board acknowledges that the 
veteran meets the basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) (2000).  The question thus becomes whether the 
veteran's disabilities, in and of themselves, render him 
unable to secure and follow a substantially gainful 
occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  The Board observes 
that, in his December 1998 application, the veteran indicated 
that he completed high school, last worked full-time in March 
1977, and became too disabled to work in October 1986.  His 
last full-time position was as a logistics data supervisor.

On a VA examination in September 1992, the veteran, who was 
then 70 years old, reported that since service he worked for 
the Federal Government, Department of Defense, in a 
management position, in "a sitting type job'.  He was with 
the Department of Defense for 33 years.  Earlier service 
records reflect that the veteran was born on December [redacted], 
1921.  

With regard to the medical evidence of record, the Board 
observes that the veteran underwent VA gastrointestinal and 
feet examinations in June 1999.  These examinations confirmed 
the diagnoses of gastroesophageal reflux and hallux valgus, 
with bunions of both feet and mild calluses of the second 
metatarsal head.  Neither examiner, however, suggested that 
these diseases, in and of themselves, precluded the veteran 
from finding and maintaining employment.
 
The Board is aware of the veteran's reported difficulties in 
attaining employment, as described in his December 1998 
claim.  However, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Moreover, the Board again notes that a veteran's 
advancing age  may not be considered in the determination for 
entitlement to TDIU.

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  In reaching this decision, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)).  The veteran is free to reopen his 
claim of entitlement to TDIU at any time in the future.



ORDER

The claim of entitlement to TDIU is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

